Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 1/13/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-4 and 6-16 have been considered and examined.  No claims has/have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jay Ryan on 1/17/2022.

The application has been amended as follows: 

In claims 2 line 2, delete “to the” and INSERT - - to a - -.
In claims 6-12 line 1, delete "claim 5" and INSERT - -claim 1--.


Allowable Subject Matter
Claims 1-4 and 6-16 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations the light fixture, comprising: a fixture body comprising a flat substrate panel upon which a plurality of light sources are mounted, and a pre-cut aperture formed in the panel; a pre-cut aperture formed in the flat substrate panel, sized and proportioned for receiving a sensor for activating at least one light source received in the fixture body; a removable sticker for covering the pre-cut aperture until the sensor is optionally installed; the sensor comprises a photocell; a motion sensor; a timer; and a retaining structure for retaining the sensor in the pre-cut aperture formed in the fixture body are not disclosed. 
The closest prior art are Plunk et al. (US Pub. 2013/0207552) and Sinai et al. (US Pub. 2011/0291570). While Plunk discloses a pre-cut aperture (knock-out; [0024]) and Sinai discloses a flat substrate panel (base plate) upon which a plurality of light source are mounted (34B arc tube and 12 luminaire housing; [0047]). Neither Plunk nor Sinai disclose or suggest in summary a fixture body comprising a flat substrate panel upon which a plurality of light sources are mounted, and a pre-cut aperture formed in the panel; a pre-cut aperture formed in the flat substrate panel, sized and proportioned for receiving a sensor for activating at least one light source received in the fixture body; a removable sticker for covering the pre-cut aperture until the sensor is optionally installed; the sensor comprises a photocell; a motion sensor; a timer; and a retaining structure for retaining the sensor in the pre-cut aperture formed in the fixture body.
providing a fixture body for supporting a light source; providing a sensor comprising, a photocell; a motion sensor; a timer that measures a predetermined period of time such that, upon detecting no movement at the motion sensor, reducing a light level of the light source by a predetermined amount; wherein the method further comprises, providing a pre-cut aperture formed in the fixture body, sized and proportioned for receiving the sensor for activating at least one light source received in the fixture body; providing a removable sticker over the pre-cut aperture; removing the sticker from the aperture; inserting the sensor into the aperture; connecting the sensor to a power supply for the light source; replacing the sticker over the sensor inserted in the aperture are not disclosed. 
The closest prior art are Plunk et al. (US Pub. 2013/0207552A) and Mahaffey et al. (USPN 10,798,797). While Plunk discloses a sensor cover (22a cover) and removable cover (knock-out; [0024]) and Mahaffey discloses a removable cover (col. 4 lines 22-30 knock-out opening). Neither Plunk nor Mahaffey disclose or suggest in summary providing a removable sticker over the pre-cut aperture; removing the sticker from the aperture; inserting the sensor into the aperture; connecting the sensor to a power supply for the light source; replacing the sticker over the sensor inserted in the aperture.
The remaining claims are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875